In The
Court of Appeals
For The
First District of Texas




NOS. 01-02-00041-CR
                                                          01-02-00042-CR
                                                          01-02-00043-CR




JOHN PAUL RIVERA, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 179th District Court
Harris County, Texas
Trial Court Cause Nos. 867831, 878870, & 867829




CONCURRING OPINION
          I join the majority opinion regarding Layton Duer’s representation.  I merely
concur in the majority opinion disposition and judgment regarding Gerald Scheve’s
representation.  I would hold that, assuming without deciding that Scheve’s
representation was ineffective, appellant has not met the second prong of the
Strickland test with respect to that representation. 
          Appellant makes no specific assertion concerning how Mr. Scheve’s alleged
ineffectiveness harmed him.  The closest he comes is his testimony at the PSI hearing:
          “The [prosecutor] said I couldn’t plead guilty to one and not guilty to the other
two because from my understanding Mr. Chevy [sic] said that was going to be hard
to argue the fact of that on the trial.”
 
What appellant does not say is that he would not have pleaded guilty to any or all of
the three charges but for Mr. Scheve’s advice. Based on this record and appellant’s
brief, I believe that there is not a reasonable probability that the outcome would have
been different had Scheve’s representation been errorless.  Strickland v. Washington,
466 U.S. 668, 687-88, 694, 104 S. Ct. 2052, 2064-65, 2068 (1984). 
 
                                                             Adele Hedges
                                                             Justice
Panel consists of Justices Hedges, Keyes, and Duggan.

Justice Hedges concurring.
Publish.  Tex. R. App. P. 47.2(b).